                           UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

 CHARLES NELSON, ET AL.
                                                  CIVIL ACTION
 VERSUS
                                                  NO. 17-850-JWD-RLB
 AMERICAS INSURANCE COMPANY

                      RULING AND ORDER ON DEFENDANT’S
                    MOTION FOR SUMMARY JUDGMENT (DOC. 30)

        This matter comes before the Court on the Motion for Summary Judgment (Doc. 30) (the

“Offset Motion”) filed by Defendant Americas Insurance Company (“AIC” or “Defendant”).

Plaintiffs Charles Nelson and Barbara Nelson (“Plaintiffs”) oppose the motion (Doc. 44), and AIC

has filed a reply (Doc. 52). Oral argument is not necessary. The Court has carefully considered

the law, the facts in the record, and the arguments and submissions of the parties and is prepared

to rule. For the following reasons, Defendant’s motion is granted in part and denied in part.

   I.      Relevant Background

        The relevant factual background and much of the relevant law was discussed in the Court’s

Ruling and Order on Defendant’s Motion for Partial Summary Judgment on Claims Under

Louisiana Revised Statute 22:1318 (the “VPL Ruling”). (Doc. 56.) In short, Plaintiffs had a

homeowners policy with AIC (the “Policy”) insuring their property in Independence, Louisiana

(the “Property”). The Property flooded. Then, after Plaintiffs began cleanup but before they made

any major repairs, the Property burned down. AIC paid Plaintiffs certain insurance proceeds but

offset the amounts with what Plaintiffs recovered from their flood insurer, Occidental Fire &

Casualty Company of North Carolina (“Occidental”).

        In the instant motion, Defendant seeks partial summary judgment to establish:
         [A]s a matter of law, [P]laintiffs may not obtain double recovery for the same loss
         under both their flood policy and their homeowners policy, and . . . [P]laintiffs’
         recovery under their homeowners policy is limited to the difference between the
         policy limits and the $61,357.81 under Coverage A and $12,290.58 under Coverage
         C in insurance payments that [P]laintiffs already indisputably received under their
         flood insurance policy, and prior wind claim.

(Doc. 30-1 at 1.) Plaintiffs oppose, arguing, inter alia, that questions of fact preclude summary

judgment.

   II.      Summary Judgment Standard

         “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). If the mover bears his burden of showing that there is no genuine issue of fact, “its

opponent must do more than simply show that there is some metaphysical doubt as to the material

facts. . . . [T]he nonmoving party must come forward with ‘specific facts showing that there is a

genuine issue for trial.’ ” See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

586–87, 106 S. Ct. 1348 (1986) (internal citations omitted). The non-mover's burden is not

satisfied by “conclusory allegations, by unsubstantiated assertions, or by only a ‘scintilla’ of

evidence.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (citations and internal

quotations omitted). “Where the record taken as a whole could not lead a rational trier of fact to

find for the non-moving party, there is no ‘genuine issue for trial.’ ” Matsushita Elec. Indus. Co.,

475 U.S. at 587. Further:

         In resolving the motion, the court may not undertake to evaluate the credibility of
         the witnesses, weigh the evidence, or resolve factual disputes; so long as the
         evidence in the record is such that a reasonable jury drawing all inferences in favor
         of the nonmoving party could arrive at a verdict in that party’s favor, the court must
         deny the motion.

International Shortstop, Inc. v. Rally's, Inc., 939 F.2d 1257, 1263 (5th Cir. 1991).

         Particularly important here, “if the movant bears the burden of proof on an issue, either

                                                   2
because he is the plaintiff or as a defendant he is asserting an affirmative defense, he must establish

beyond peradventure [(that is, beyond doubt)] all of the essential elements of the claim or defense

to warrant judgment in his favor.” Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986);

peradventure, MERRIAM-WEBSTER’S DICTIONARY (2019), available at https://www.merriam-

webster.com/dictionary/peradventure. Phrased another way, “[w]here the summary judgment

movant bears the burden of proof at trial, the summary judgment evidence must affirmatively

establish the movant's entitlement to prevail as a matter of law.” Universal Sav. Ass'n v.

McConnell, 14 F.3d 52 (5th Cir. 1993) (unreported).

   III.      Discussion

             A. Parties’ Arguments

                       1. Defendant’s Memorandum in Support (Doc. 30-1)

          Defendant first argues:

          Because the Policy is the contract between the insurer and the insureds, and it
          clearly states the maximum amount of the loss, the total sum of liability cannot
          exceed the amounts set forth in the Policy. As such, AIC is entitled to a judicial
          determination that the total amount of liability is $138,500.00 under Coverage A
          and $69,250.00 under Coverage C and that the [P]laintiffs’ pre-occurrence Property
          value cannot exceed same.

(Doc. 30-1 at 4–5.)

          Second, Defendant asserts that Plaintiffs “suffered two segregable losses – one covered

pursuant to the Policy and one not. As such[,] AIC is not required to issue payment for damages

already compensated [by Occidental] and not covered under their Policy.” (Doc. 30-1 at 5.) Thus,

according to Defendant, Plaintiffs can recover “no more than the difference between the Policy

limit of the damaged [P]roperty and the $61,357.81 and $12,290.58 that [P]laintiffs have already

received under their flood insurance policy.” (Doc. 30-1 at 5–6.) Defendant relies primarily on

Bradley v. Allstate Insurance Co., 620 F.3d 509 (5th Cir. 2010) and Halmekangas v. State Farm

                                                  3
Ins. Co., No. 06-3942, 2008 WL 5381603 (E.D. La. Dec. 19, 2008), but AIC cites to a number of

other Eastern District rulings as well. Alternatively, Defendant urges that it is “still entitled to an

offset in the amount of [P]laintiffs’ flood recovery” and that, “[a]t the very least, should this Court

not establish the full measure of [P]laintiffs’ potential recovery in the motion sub judice, . . . this

Court [should] establish the value of the offset of [P]laintiffs’ flood recovery.” (Doc. 30-1 at 6.)

       Third, Defendant maintains that the law prohibits a “double recovery.” (Doc. 30-1 at 7.)

Defendant argues that “[P]laintiffs’ recovery should be limited to the difference between the limits

of liability of [their] Policy and the amount Occidental paid to [them] pursuant to their flood

policy.” (Doc. 30-1 at 7.) “Specifically, AIC is only requesting the offset between the policy limit

and the amount paid to [P]laintiffs via their flood policy.” (Doc. 30-1 at 7 (emphasis in original).)

Defendant states:

       Here, [P]laintiffs applied for and received $61,357.81 and $12,290.58 under their
       flood insurance policy for the damage caused to their Property in August 2016.
       Thus, any recovery under the dwelling or personal property coverage of [P]laintiffs’
       homeowners policy is limited, as a matter of law, to the pre-flood limit of liability,
       less $61,357.81 and $12,290.58[,] and AIC should be granted summary judgment
       to this effect.

(Doc. 30-1 at 8.)

       Fourth, Defendant argues that Plaintiffs should be estopped from re-characterizing flood

damage as fire damage. Defendant cites to other cases using the doctrine of judicial estoppel,

including employment discrimination ones. Defendant states:

       [I]n submitting a flood insurance claim and accepting payment under their flood
       policy, [P]laintiffs knowingly represented that a portion of the damage to their
       [P]roperty was a “direct physical loss by or from flood,” and was not directly or
       indirectly caused by fire. As a result, this Court should hold as a matter of law, as
       it did in Bradley, that [P]laintiffs are now barred from re-characterizing the same
       damage for which they have already claimed and received compensation from their
       flood insurer.

(Doc. 30-1 at 9–10.)

                                                  4
                         2. Plaintiffs’ Opposition (Doc. 44)

         Plaintiffs respond that Defendant is not entitled to any offset as a matter of law under

Louisiana’s Valued Policy Law, La. Rev. Stat. Ann. § 22:1318 (the “VPL”). 1 Further, as a matter

of contract, the Policy does not allow for any offsets.

         Plaintiffs first highlight a number of alleged questions of material fact precluding summary

judgment. First, Defendant has not shown that the VPL does not apply. “Second, AIC fails to

prove any ‘double recovery.[’] ” (Doc. 44 at 3.) Third, the fire and flooding were separate events,

and AIC allegedly admitted that the total loss occurred from the covered peril of a fire. Fourth,

“there are issues of fact that AIC has not resolved relative to the actual amounts of prior payments,

the actual damages addressed, and the extent of repairs or use of the proceeds prior to the separate

fire loss[.]” (Doc. 44 at 3.) For example, AIC claims it paid $3,361.63 for the wind damage claim,

but the Nelsons only received about $438.74. Further, there are inconsistences as to what was paid

under Coverage A. Fifth, Defendant claims the home was not repaired or habitable at the time of

the fire, but this is disputed.

         Turning to the law, Plaintiffs next argue that the instant case involves concurrent losses,

not a loss from a single occurrence like Hurricane Katrina. Further, “AIC fails to show that the

[P]laintiffs’ claim exceeded its losses”; the flood payment for Coverage A was $61,357.81, AIC’s

payment for Coverage A was $68,513.51, so the combined total is $129,871.32. This is well short

of (a) the AIC policy limit for Coverage A of $138,500.00; (b) the purchase price of $149,000.00;

(c) the mortgagee’s interest in the Property ($146,301.00); and (d) AIC’s own replacement cost

damage of $178,854.28. (Doc. 44 at 8–9.) Plaintiffs also urge that the key question is whether the

flood claim was the predominate cause of the loss, and Defendant has not met that burden here.


1
 After Plaintiffs filed this opposition, the Court found in the VPL Ruling that this statute did not apply in this case.
(See Doc. 56.)

                                                            5
       Moreover, the law provides that “Plaintiffs are entitled to recover any previously

uncompensated losses that are covered by the homeowner's policy and which, when combined

with their flood proceeds, do not exceed the value of their [P]roperty.” (Doc. 44 at 9 (citing

Johnson v. State Farm Fire & Cas. Co., No. 07-1226, 2008 WL 2178059, at *2 (E.D. La. May 19,

2008).) Because, “here, the loss assessment is contested . . . the proper measure of actual loss

(sic), like the measure of recovery under the [P]olicy, is a question of fact.” (Doc. 44 at 9 (emphasis

in original, citation omitted).) Plaintiffs conclude:

       AIC cannot shift its burden to [P]laintiffs when it has failed to carry either burden,
       and certainly not both. There simply is no policy provision that allows for the
       offsets/deductions that are expressly prohibited by the VPL, and AIC admits the
       policy states that the face value is the amount due for a total loss. The Court cannot
       determine that any amount should be applied as a credit where AIC has not carried
       its burden of proving actual payments, extent of damages, and/or causation. AIC
       was arbitrary, capricious and acted in bad faith when it reduced its insureds fire loss
       by prior claims that did not cause the total loss that was caused solely by a covered
       peril, and by amounts that were grossly exaggerated and included multiple
       deductibles. AIC owed its insureds $138,500.00 as the replacement cost for the total
       fire loss of October 20, 2016, less a single $1,000 policy deductible, a difference of
       $68,986.49 more than was untimely paid as an unconditional settlement of the fire
       claim by AIC on March 12, 2018, more than sixteen months after the fire loss.

(Doc. 44 at 10 (emphasis in original).)

                     3. Defendant’s Reply (Doc. 52)

       Defendant begins its reply by largely reiterating the facts it believes are undisputed.

Defendant then responds to Plaintiffs’ argument that the Property was worth more than the

insurable interest because (a) the statement of loss listed a different value, and (b) the mortgage

amount is higher. Defendant calls these issues “red herrings,” as the mortgage value is irrelevant

to the insurer’s liability and, in any event, includes more land than is insured under Coverage A.

(Doc. 52 at 3.) Defendant also notes that Plaintiffs have no estimate of repair or expert “to

demonstrate that the cost of repair is greater than the insurable interest of the Property.” (Doc. 52



                                                  6
at 3.) As a result, there is no competent evidence showing “that the amount of the home is greater

than the insurable interest.” (Doc. 52 at 3 (emphasis omitted).) Defendant then says:

       Notwithstanding the foregoing, even if [P]laintiffs’ argument carried any weight or
       was supported by evidence in any way, then [P]laintiffs would be subject to the co-
       insurance penalty set forth in the Policy. Based on [P]laintiffs’ unsupported
       allegation, their home was not insured to at least 80% of its pre-loss value, thereby
       triggering the coinsurance penalty clause. As such, the total amount [P]laintiffs
       would be able to recover would be $106,645.00, which is less than that to which
       Defendants have (sic) already paid.

(Doc. 52 at 3.) Thus, “AIC is entitled to a judicial determination that the total amount of liability

is $138,500.00 under Coverage A and $69,250.00 under Coverage C, and that the [P]laintiffs’ pre-

occurrence Property value cannot exceed same.” (Doc. 52 at 4.)

       Defendant next argues that the VPL does not apply and that the tenders AIC made were

timely and in good faith. Since these are the subject of the VPL Ruling (Doc. 56) and another

pending motion for partial summary judgment (Doc. 29), this discussion is omitted.

       Defendant then contends again that it “is not required to issue payment for damages already

compensated and not covered under its Policy” and that “[a]ny potential award for damages is

limited to the difference between the Policy limits value of the [P]laintiffs’ structure, personal

property, and contents, and the post-loss value of [P]laintiffs’ structure, personal property, and

contents, less any payments received.” (Doc. 52 at 4.) That is, “the damages from each loss [(flood

and fire)] have already been segregated, and AIC is only responsible for those damages attributed

to the covered fire loss.” (Doc. 52 at 4.) Alternatively, “AIC is entitled to an offset in the amount

of [P]laintiffs’ flood recovery.” (Doc. 52 at 5.)

       Defendant concludes:

       Plaintiffs are not entitled to a double recovery by re-classifying damages
       previously attributed to flood as now being attributable to fire. In its Opposition,
       [P]laintiffs fail to provide competent summary judgment evidence, or case law, to



                                                    7
       demonstrate that they are entitled to a determination that Defendant must pay for
       those damages already compensated, and unrepaired, by flood.

(Doc. 52 at 5.)

           B. Applicable Law

       “An insured party in Louisiana may generally ‘recover under all available coverages

provided that there is no double recovery.’ ” Bradley v. Allstate Ins. Co., 620 F.3d 509, 521 (5th

Cir. 2010) (quoting Cole v. Celotex, 599 So.2d 1058, 1080 (La. 1992) (quoting 15A Couch on

Insurance § 56:34 (2d ed.1983))); see also Albert v. Farm Bureau Ins. Co., 940 So.2d 620, 622

(La. 2006) (“... Louisiana law does not allow for double recovery of the same element of

damages.”). “The fundamental principle of a property insurance contract is to indemnify the owner

against loss, that is ‘to place him or her in the same position in which he would have been had no

[accident] occurred.’ ” Id. (quoting Berkshire Mut. Ins. Co. v. Moffett, 378 F.2d 1007, 1011 (5th

Cir. 1967)). “Consequently, ‘while an insured may not recover in excess of his actual loss, an

insured may recover under each policy providing coverage until the total loss sustained is

indemnified.’ ” Id. (quoting Cole, 599 So.2d at 1080 (quoting Appleman, Insurance Law and

Practice § 5192 (1981))).

       “An insured ‘whose property sustains damage from flood and wind can clearly recover for

his or her segregable wind and flood damages except to the extent that he seeks to recover twice

for the same loss.’ ” Bradley, 620 F.3d at 523 (quoting Johnson v. State Farm Fire & Cas. Co.,

No. 07–1226, 2008 WL 2178059, at *2 (E.D. La. May 19, 2008) (citing Weiss v. Allstate Ins. Co.,

No. 06–3774, 2007 WL 891869, at *2 (E.D. La. Mar. 21, 2007))). “Insureds are entitled to recover

any previously uncompensated losses that are covered by their homeowners policy and which,

when combined with their flood proceeds, do not exceed the value of their property.” Id. (citing

Johnson, 2008 WL 2178059, at *2). “The homeowners and flood insurance policies provide

                                                8
distinct coverages; each protects against a different form of damage.” Id. (citing Ferguson v. State

Farm Ins. Co., No. 06–3936, 2007 WL 1378507, at *4 (E.D. La. May 9, 2007) (“While it is true

that plaintiffs paid for two separate policies, one homeowners and one flood, that does not equate

to double coverage in the event of a given loss. The flood policy is not excess insurance. Instead,

it covers a loss not covered by the homeowner policy.”)). “The interplay between the segregation

of flood and wind losses and the double recovery rule ensures that proper adjustment by the

insurance companies or segregation of covered and excluded damages will, in theory, prevent the

insured from receiving a double recovery.” Id.

       “Because Louisiana's double recovery bar prevents the insured from recovering in excess

of actual loss, a district court does not necessarily err by evaluating double recovery prior to the

resolution of disputed issues of causation.” Bradley, 620 F.3d at 524. “Where the value of the

property in question has been conclusively established, a district court may find as a matter of law

that the insured is limited to a specific recovery.” Id. (citing Lambert v. State Farm Fire & Cas.

Co., 568 F. Supp. 2d 698, 703 (E.D. La. 2008) (citing Broussard v. State Farm Fire & Cas. Co.,

No. 06–8084, 2007 WL 2264535, at *5 (E.D. La. Aug. 2, 2007))). “But where the insurer has not

conclusively established the value of the property—as [in Bradley]—the court cannot find as a

matter of law that the insured is limited to a specific recovery based on the insurer’s asserted

valuation of the property.” Id. at 524–25 (citing Lambert, 568 F. Supp. 2d at 703).

       “Generally, it is the task of the fact-finder to apportion the damage caused by wind and the

damage caused by flood.” Bradley, 620 F.3d at 523 n.14 (citing Dickerson v. Lexington Ins. Co.,

556 F.3d 290, 295 (5th Cir. 2009)). As the Fifth Circuit stated in Dickerson (and quoted with

approval in Bradley):

       Under Louisiana law, the insured must prove that the claim asserted is covered by
       his policy. Once he has done this, the insurer has the burden of demonstrating that

                                                 9
        the damage at issue is excluded from coverage. Thus, once [the insured] proved his
        home was damaged by wind, the burden shifted to [the insurer] to prove that
        flooding caused the damage at issue, thereby excluding coverage under the
        homeowners policy. As no one disputes that at least some of the damage to the [the
        insured's] home was covered by the homeowners policy, [the insurer] had to prove
        how much of that damage was caused by flooding and was thus excluded from
        coverage under its policy.

Id. (quoting Dickerson, 556 F.3d at 295 (internal citations omitted)). Thus, in Bradley, the Fifth

Circuit found:

        Assuming the double recovery rule does not bar further payments to the Bradleys,
        then they are entitled to recover up to the policy limits of the homeowners policy.
        But while the Bradleys would preliminarily be entitled to recovery, deductions may
        be made by Allstate for excluded losses. The losses attributable to excluded events,
        specifically flood-related damages, raise factual questions inappropriate for
        summary judgment. Under the Dickerson framework, Allstate bears the burden of
        establishing how much of the total loss is attributable to flood damage. Dickerson,
        556 F.3d at 295. The Bradleys' policy, of course, contains one additional, crucial
        limitation: by the explicit terms of the contract, Allstate is liable for no more than
        the stated policy limits regardless of the extent of the Bradleys' loss.

Id. at 525.

        Judge Barbier’s post-Chauvin ruling in Halmekangas v. State Farm Ins. Co., No. 06-3942,

2008 WL 5381603 (E.D. La. Dec. 19, 2008) is also persuasive. The Court fully summarized this

case in the VPL Ruling (Doc. 56 at 20–23), but that discussion will be repeated here, given the

decision’s importance to the outcome of the instant motion.

        In Halmekangas, the homeowner’s property was damaged by flooding from Hurricane

Katrina, and, three days later, the “property was completely destroyed by fire[.]” Halmekangas,

2008 WL 5381603, at *1. The homeowner’s insurer, ANPACLA, made certain payments under

its policy, and a second insurer, State Farm, paid under the flood policy. Id.

        In a motion for partial summary judgment, ANPACLA argued “that when an insured home

is destroyed by flood under a flood policy as well as some other covered peril under a homeowners

policy, the insured owner cannot receive a double recovery by recovering proceeds under both

                                                 10
policies for the same damages.” Id. ANPACLA sought “a credit for all insurance proceeds paid

to [the homeowner] up to the pre-storm value of the home to prevent any windfall to the insured.”

Id. (emphasis in original) Plaintiff responded that ANPACLA’s authority all involved

“concurrent causes of damage to an insured property[,]” not situations, as here, where property

is “partially flooded, and . . . then later destroyed completely by fire.” Id. (emphasis in original).

The homeowner further argued that, under the VPL, “he is entitled to the total value of his loss

under the policy-namely the full pre-storm value of his home,” and “any flood damage proceeds

need not have been used to repair the flooded structure, and therefore should not be credited against

the amounts he is due under the ANPACLA policy for the total destruction of his home by fire.”

Id. “In sum, [the homeowner] argues that he is not seeking a double recovery as suggested by

ANPACLA, but is simply attempting to be made whole for his loss.” Id.

       Judge Barbier granted the motion in part and denied it in part. He explained:

       Under Louisiana's VPL, an insurer is only required “to pay the agreed face value of
       the insured property if the property is rendered a total loss from a covered
       peril.” Chauvin v. State Farm Fire & Cas. Co., 495 F.3d 232, 239 (5th Cir. 2007)
       (emphasis added). In addition, however, a homeowner's recovery “is limited to any
       previously uncompensated losses that are covered by his homeowner's insurance
       and which when combined with his flood proceeds do not exceed the value of his
       property.” Ragas v. State Farm Fire & Cas. Co., 2008 WL 425536, *6 (E.D. La.
       2/11/08). Stated differently, while “it is fairly common, especially in Katrina-
       related cases, for a plaintiff to have both wind and flood damages, and coverages
       for both, this does not entitle the plaintiff to double recovery in the event of a given
       loss.” Id. Therefore, to the extent that a plaintiff may attempt to “re-characterize as
       wind damage those losses for which [he] has already been compensated by
       previously attributing them to flood waters,” a court should not allow such a double
       recovery. Id. Nonetheless, plaintiffs can recover under both a flood and non-flood
       policy when a flood and another covered peril combine to result in a total loss “if
       they can segregate and prove the two types of damages.” Wellmeyer v. Allstate Ins.
       Co., 2007 WL 1235042, *2 (E.D. La. 2007). Furthermore, even when the VPL
       applies due to a total loss caused by a covered peril, “Louisiana's Valued Policy
       Law [does not] authorize a double recovery on the same loss.” Williams v. State
       Farm Fire & Cas. Co., 2008 WL 4948491, *1 (E.D. La. 2008). To the contrary,
       “when applicable, [the VPL] addresses only the appropriate valuation of a total
       loss that is caused by a covered peril.” Id. (emphasis added).

                                                 11
       Under the applicable law as laid out above, ANPACLA's motion should be granted,
       but only to the extent that it seeks a credit for flood insurance payments covering
       actual damage to the insured property by flooding. [The homeowner] cannot
       procure a double recovery based on payments for the same damage under his flood
       and homeowner's policy even if the fire, a covered peril under the valued policy,
       caused the total loss of his property. Nonetheless, [the homeowner] has the right to
       segregate and prove what damages were caused by flood and what damages were
       caused by the subsequent fire. Thus, although [the homeowner] cannot recover
       more than the pre-Katrina value of his home by collecting from both his
       homeowners and flood insurer, he should nonetheless have the opportunity to
       segregate which damages were caused by flood versus fire to recover up to the
       entire pre-Katrina value of his home. Thus, despite the fact that ANPACLA is
       correct that [the homeowner] cannot recover twice for the same damage, there are
       material issues of fact precluding summary judgment on the specific question of
       how much of the remainder of the damage amounts claimed by [the homeowner]
       vis-a-vis the pre-Katrina value of his home were caused by flood versus fire.
       Furthermore, at least based on the pleadings for the present motion, there is a
       material issue of fact as to the actual pre-Katrina VPL valuation of the total loss of
       the home, which is crucial to a determination of whether and how much a flood
       offset should apply in this case. Thus, while ANPACLA's motion should be granted
       as it relates to the very basic and general premise that [the homeowner] cannot
       recover twice under different policies for the same damage, it should be granted
       only on that narrow and self-evident basis.

Halmekangas, 2008 WL 5381603, at *2 (emphasis in original). Judge Barbier granted the motion

“only insofar as it seeks a ruling on the basic principle that [the homeowner] cannot recover

twice for the same damages-that is, [the homeowner] cannot recover under his fire policy for the

same damages that he has already recovered under his flood policy.” Id. at *3 (emphasis in

original). Thus, the homeowner was entitled to present evidence “to the extent that there remain

factual issues pertaining to the actual pre-storm value of [his] property, and to the extent that [he]

may be able to segregate what damages attributable to the flooding during Katrina from those

damages attributable to the fire after Katrina[.]” Id. However, ANPACLA was not entitled to

summary judgment “specifically awarding it an offset in the full $83,399.57 amount paid by [the

homeowner’s] flood insurer because there remain[ed] issues of fact regarding whether the post-

Katrina fire resulted in damages that were not included in the flood insurance payment.” Id.

                                                 12
            C. Analysis

                      1. Questions of Fact Preclude Summary Judgment.

        Having carefully considered the matter, Defendant’s motion will be granted in part and

denied in part. The motion is granted for the innocuous proposition that Plaintiffs cannot recover

under the Policy for more than the limits. The Policy provides that AIC will “not be liable in any

one loss: . . . [f]or more than the applicable limit of liability.” (Policy, Doc. 29-5 at 24.) The Policy

describes the following “Limits” and “coverage for which premium was paid:”

        Coverage A – Dwelling                   $ 138,500
        Coverage B – Other Structures           $ 13,850
        Coverage C – Personal Property          $ 69,250
        Coverage D – Loss of Use                $ 27,700
        Coverage E – Liability                  $ 100,000
        Coverage F – Medical Payments           $ 1,000

(Policy, Doc. 29-5 at 2, 4.) Thus, Plaintiffs cannot recover more than is allowed for each category.

See Bradley, 620 F.3d at 525 (“The Bradleys' policy, of course, contains one additional, crucial

limitation: by the explicit terms of the contract, Allstate is liable for no more than the stated policy

limits regardless of the extent of the Bradleys' loss.”). This should not be seriously disputed.

        The motion is also granted, as in Halmekangas, “on the basic principle that [the

homeowners] cannot recover twice for the same damages-that is, [the homeowners] cannot

recover under [their] fire policy for the same damages that [they have] already recovered under

[their] flood policy.” Halmekangas, 2008 WL 5381603, at *3. See also Bradley, 620 F.3d at 523

(“An insured ‘whose property sustains damage from flood and wind can clearly recover for his or

her segregable wind and flood damages except to the extent that he seeks to recover twice for the

same loss.’ ” (citations and quotations omitted)).

        However, the motion is denied in that there are genuine issues of material fact that preclude

summary judgment as to the amount of the offset. The Court must emphasize a few key points at

                                                   13
the outset. First, “[g]enerally, it is the task of the fact-finder to apportion the damage caused by

wind and the damage caused by flood.” Bradley, 620 F.3d at 523 n.14 (citation omitted). Second,

“[u]nder the [Fifth Circuit’s] Dickerson framework, [the insurer] bears the burden of establishing

how much of the total loss is attributable to flood damage.” Id. at 525 (citing Dickerson, 556 F.3d

at 295). And third, “if the movant bears the burden of proof on an issue, either because he is the

plaintiff or as a defendant he is asserting an affirmative defense, he must establish beyond

peradventure [(that is, beyond doubt)] all of the essential elements of the claim or defense to

warrant judgment in his favor.” Fontenot, 780 F.2d at 1194; peradventure, MERRIAM-WEBSTER’S

DICTIONARY, supra.

       Here, Defendant has failed to meet its burden of proving judgment as a matter of law

“beyond doubt.” In short, there are numerous issues of fact as to the amount of the offset.

       First, the flood payments themselves do not conclusively establish the amount of the offset.

On the one hand, Defendant submitted the Occidental checks provided for the flood damage in the

amounts of $61,357.81 and $12,290.58. (Occidental Checks, Doc. 29-7.) But, on the other hand,

while Defendant submitted evidence of the amounts paid by Occidental for the flood, Riley

testified that she could not “really tell just by looking at [the] estimate what was finally approved

and paid by Occidental[.]” (Riley Dep. 113:15–24, Dep. 39-10 at 3.) Riley later said that there

was “no way for AIC to state whether any of the valuations or the damages that are listed [by

Occidental] [were] either complete or accurate[.]” (Riley Dep. 149:1–15, Doc. 39-12 at 3.) Given

this evidence, at this time, there appear to be, at very least, genuine issues of material fact

precluding summary judgment with respect to the flood payments.

       Second, there are questions of material fact as to the total amount from which the deduction

should be made. Again, “[a]n insured ‘whose property sustains damage from flood and wind can



                                                 14
clearly recover for his or her segregable wind and flood damages except to the extent that he seeks

to recover twice for the same loss.’ ” Bradley, 620 F.3d at 523 (quoting Johnson v. State Farm

Fire & Cas. Co., No. 07–1226, 2008 WL 2178059, at *2 (E.D. La. May 19, 2008) (citing Weiss v.

Allstate Ins. Co., No. 06–3774, 2007 WL 891869, at *2 (E.D. La. Mar. 21, 2007))). Critically,

“[i]nsureds are entitled to recover any previously uncompensated losses that are covered by their

homeowners policy and which, when combined with their flood proceeds, do not exceed the value

of their property.” Id. (emphasis added) (citing Johnson, 2008 WL 2178059, at *2).

       This is important because, as stated above, the total limit for “Coverage A – Dwelling” was

$ 138,500. (Policy, Doc. 29-5 at 2, 4.) But, as Plaintiffs argue, AIC representative Marcy Riley

testified that the “total estimated loss for replacement cost was [$]178,854.28” and that, after

depreciation, the actual cash value was $159,887 for the estimated loss. (Riley Dep. 34:16–24,

Doc. 37-2 at 1.) AIC argues that any offset would be deduced from the Coverage A limit (Doc.

51 at 4), and Plaintiffs argue that the total replacement cost controls (Doc. 47 at 8). Neither party

cites any authority for their respective positions. However, given the fact that, under Bradley,

Defendant has the burden of proving the extent of the offset, and given the fact that, under Bradley,

the key is whether the flood and homeowners proceeds exceed “the value of their property,” the

Court finds that a reasonable juror could conclude that the offset amount should be based on the

replacement cost minus depreciation rather than merely the upper limits of Coverage A. In short,

this is a question for the jury. See Halmekangas, 2008 WL 5381603, at *2 (“at least based on the

pleadings for the present motion, there is a material issue of fact as to the actual pre-Katrina VPL

valuation of the total loss of the home, which is crucial to a determination of whether and how

much a flood offset should apply in this case.”); Johnson, 2008 WL 2178059, at *2 & n.3

(calculating the amount “outside the realm of double recovery” “using the higher estimate of



                                                 15
$164,899.55 as the Replacement Cost of Plaintiffs’ dwelling” (and not using the policy limit on

the dwelling, which was $106,300.00), but ultimately denying summary judgment because

Plaintiffs’ estimated replacement cost “introduce[d] [a] material factual dispute as to the amount

against which to measure whether there may be a double recovery.”).

        Third, there are questions of fact as to how Defendant calculated the offset payment for

Coverage A and what amounts should be included therein. Specifically, Plaintiffs were paid

$61,357.81 by Occidental for flood damage to the structure of their Property (Occidental Checks,

Doc. 29-7; Letter from Occidental Flood Claims Department, Doc. 29-6 at 1.) However, AIC

offset their payment for the fire by $64,051.09 for the “Flood Building Estimate Grand Total.”

(Letter, Doc. 29-23 at 5.) This results in a difference of $2,693.28 for which there is a question of

fact.   Similarly, Barbara Nelson averred      that she “and her granddaughter used the minor

windstorm damage claim proceeds paid by AIC to purchase materials for repairs” that were

“completely destroyed by the fire before the repairs were completed.” (B. Nelson Aff. ¶ 26, Doc.

39-8 at 3.) Presumably, this would constitute flood insurance proceeds she recovered that may

also require reimbursement from AIC (i.e., for which there is no double recovery). All of this

demonstrates that AIC cannot establish “beyond doubt” the amount of the offset, so summary

judgment is inappropriate. See Bradley, 620 F.3d at 524–25 (“But where the insurer has not

conclusively established the value of the property—as [in Bradley]—the court cannot find as a

matter of law that the insured is limited to a specific recovery based on the insurer's asserted

valuation of the property.” (citing Lambert, 568 F. Supp. 2d at 703)).

                     2. Defendant’s Legal Arguments Are Not Persuasive.

        Additionally, Defendant’s legal arguments are not as strong as they first appear. Again,

Defendant argues that Plaintiffs should be estopped from “re-characterizing as fire damage, losses



                                                 16
for which they accepted flood insurance compensation.” (Doc. 30-1 at 8.) On the one hand, as

Judge Barbier said in Halmekangas, “to the extent that a plaintiff may attempt to ‘re-characterize

as wind damage those losses for which [he] has already been compensated by previously

attributing them to flood waters,” a court should not allow such a double recovery.” Halmekangas,

2008 WL 5381603, at *2; see also Esposito v. Allstate Ins. Co., No. 06-1837, 2007 WL 1125761,

at *2 (E.D. La. Apr. 16, 2007) (holding that homeowner was “entitled to recover in this lawsuit

any previously uncompensated losses that are covered by his homeowner's policy and which when

combined with his flood proceeds do not exceed the value of his property” but also that, after

homeowner received payments from the NFIP for flood damage, that he was “not entitled to

[either] obtain a windfall double recovery by now recharacterizing as wind damage those losses

for which he has already been compensated by previously attributing them to flood waters” and or

“to cavalierly repudiate those prior statements while nevertheless retaining the funds that he

received based on those same statements.” (emphasis in original)); Lambert, 568 F. Supp. 2d at

704–05 (“Although she is entitled to assert a claim pursuant to her homeowner's policy, Lambert

‘is not entitled to obtain a windfall double recovery by now re-characterizing as wind damage

those losses for which [she] has already been compensated by previously attributing them to flood

waters.’ ” (citing, inter alia, Esposito, supra.)).

        However, in Halmekangas, Judge Barbier also said immediately after the above quote,

“Nonetheless, plaintiffs can recover under both a flood and non-flood policy when a flood and

another covered peril combine to result in a total loss ‘if they can segregate and prove the two

types of damages.’ ” Id. (quoting Wellmeyer v. Allstate Ins. Co., 2007 WL 1235042, at *2 (E.D.

La. 2007)). This Court also finds Wellmeyer instructive. There, the insurer argued that, “by

collecting flood policy money pursuant to the National Flood Insurance Program, the



                                                      17
[homeowners] have made a statement against interest, revealing that their home was, in fact,

damaged by floods and may not now claim damage also by wind. Wellmeyer, 2007 WL 1235042,

at *2. But Judge Feldman found this argument unpersuasive and explained:

       Allstate's claim . . . does not withstand scrutiny. It fails to recognize the obvious:
       that a combination of wind and flooding may have possibly damaged the
       Wellmeyers' home. Subject to a discussion regarding the limits of recovery, nothing
       bars the Wellmeyers from collecting under their homeowner's policy for wind
       damage and from collecting under their flood policy for flood damage if they can
       segregate and prove the two types of damages.

Id.

       The same reasoning applies here. Plaintiffs will be entitled to “segregate and prove the

two types of damages” they had for the flood and fire. Defendant has failed to demonstrate that it

should obtain summary judgment “beyond doubt,” so the motion is denied on this issue.

       Further, the Court notes that, in most of the district court cases Defendant cited in support

of the Offset Motion, the Eastern District recognized the insurer’s right to offset but ultimately

concluded that questions of fact precluded summary judgment as to the amount. See Lambert, 568

F. Supp. 2d at 703 (Africk, J.) (recognizing that plaintiff was not entitled to “double recovery” but

denying summary judgment which limited plaintiff’s recovery “to the difference between the pre-

storm value of [homeowner’s] property and the amount paid” to homeowner on the flood policy

because there was no evidence “conclusively establish[ing] the value of” her home before

Hurricane Katrina) (citing Broussard v. State Farm Fire & Cas. Co., 2007 WL 2264535, at *5

(E.D. La. Aug. 2, 2007) (Vance, J.) (“The Court is therefore not presented with undisputed

evidence that conclusively establishes the value of plaintiffs' home and contents . . . Thus, on this

record, the Court cannot find as a matter of law that plaintiffs are limited to a specific recovery

based on the defendant's asserted valuation of plaintiffs' property.”); Johnson, 2008 WL 2178059,

at *2–4 (E.D. La. May 19, 2008) (Lemelle, J.) (denying partial summary judgment to insurer and

                                                 18
finding, “[w]hile Defendant correctly highlights the law regarding double recovery, material

factual disputes preclude this Court from applying any such limits in this matter before a trier of

fact resolves these genuine issues,” including “whether full compensation has been received since

the value of the property [was] disputed”); Majoue v. Allstate Ins. Co., No. 06-4271, 2007 WL

2571914, at *3 (E.D. La. Aug. 30, 2007) (Lemmon, J.) (granting motion for partial summary

judgment “to the extent that [insurer was] entitled to an off-set for damages previously paid to

plaintiff under his [flood and homeowners] policies and [denying] regarding the extent of

additional damages to which plaintiff may be entitled.”); Wellmeyer, 2007 WL 1235042, at *3

(finding summary judgment “inappropriate at this point” because (1) “[i]f the [homeowners could]

marshal facts that a peril covered by the homeowner's policy (wind) caused uncompensated

damage, they could be entitled to indemnity” and (2) “there [were] also unresolved issues of

material fact relating to the damage of the contents within the home, ‘other structures’ covered

under the homeowner's policy, and the amount of living expenses.”); Weiss v. Allstate Ins. Co.,

No. 06-3774, 2007 WL 891869, at *2–3 (E.D. La. Mar. 21, 2007) (Vance, J.) (denying summary

judgment by insurer where plaintiffs home was damaged by wind and flooding, where plaintiffs

sought compensation only for the wind damage, and where there were questions of fact as to

whether the damage “was caused exclusively by water” and as to what the actual value of the home

was). The same result is warranted here.

         For all these reasons, the Court finds that genuine issues of material fact preclude summary

judgment as to the amount of the offset. Defendant has not shown entitlement to relief “beyond

doubt.” As a result, partial summary judgment on this issue will be denied.

   IV.      Conclusion

         Accordingly,



                                                 19
      IT IS ORDERED that the Motion for Summary Judgment (Doc. 30) (the “Offset Motion”)

filed by Defendant Americas Insurance Company is GRANTED IN PART and DENIED IN

PART, as detailed above.

      Signed in Baton Rouge, Louisiana, on November 8, 2019.




                                           S
                                    JUDGE JOHN W. deGRAVELLES
                                    UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF LOUISIANA




                                           20
